DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 19, 2021 have been fully considered but they are not persuasive.  Arguments on pages 7-9 discuss amendments to claims 16, 33, and 35, and will be discussed in the Final Rejection, below.  The amendments to claims 16, 33, and 35 are taken from claim 32 of the previous claim set; however, an omission was made to the amendments from previous claim 32 that modified the scope of the claim set.  From the previous claim set, claim 32 cited a build material carrying device “adapted to pivotably and/or height adjustably move the build plane relative to at least one of the first and second irradiation elements”.  By omitting “and/or height adjustably” from all claims of the current claim set, the claim scope been changed to require a pivotably movable carrying device.  The Examiner agrees with the Applicant’s argument on page 8 that the prior art of Herzog (US20180326655A1) does not teach the amended claim element of a pivotable carrying device, as Herzog was intended to show the height adjustable carrying device of a vertically movable build platform (shown on Figure 1 with vertical arrows), which is a common feature of additive manufacturing powder and well-known to a person of ordinary skill in the art prior to the time of filing.  As a “height adjustable” carrying device claim element has been removed, the argument against the Herzog teaching is moot because the claim scope is changed, and Herzog must be replaced by another prior art.

The Examiner acknowledges the amendments to claims 16, 20, 24, 32, 33, and 35.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Amended Claim 32 is dependent to claim 16, and the matching claim language has also been amended into Claim 16, so claim 32 fails to further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US20180250770A1), in view of Karp (US20180193955A1) and Corsmeier (US20190070663A1).
With respect to claim 16, the prior art of Graham teaches an apparatus for additively manufacturing of three-dimensional objects (Fig. 1, item 100; [0032]) by successive layerwise selective irradiation and consolidation of layers of a powder build material (Fig. 1, item 104; [0029]) with an irradiation device (Fig. 4, item 178; [0038]).  Graham teaches the apparatus comprising: an irradiation 
Graham is silent on an irradiation array moveable relative to a build plane.  Graham instead teaches galvanometers coupled with each laser that is independently controlled to rotate its mirror to direct the beam path [0049].
However, the prior art of Karp teaches a laser array (Fig. 1, item 12) coupled to a mounting system (Fig. 1, item 18) moved by a controller-directed actuator system (Fig. 1, items 16, 24; [0030]).  Karp teaches the “laser array 12 is moved in a linear path, a curved path, and/or rotated.  Moreover, an orientation of laser array 12 may be varied with respect an orientation of component 14, an orientation of additive manufacturing system 10, and/or a direction of the scan [0030].”  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the actuator system and moveable mounting system, taught by Karp, in place of the galvanometer actuator system and the stationary mounting for a laser array, taught by Graham, to provide movement to the laser array in the apparatus taught by Graham.  The controller of the Graham, in view of Karp, apparatus could control the moving laser array mounting system actuator from Karp, while other programming and modeling, such as determining scan path and individual laser power outputs to build the 3-D article, would follow the very similar, but more detailed, teachings of Graham.  See MPEP 2143(I)(B).

Graham, in view of Karp, is silent on a carrying device configured for carrying build material arranged in the build plane, wherein the carrying device is adapted to pivotably move the build plane relative to at least one of the first and second irradiation elements.  Graham, in view of Karp, teach a recoater system that adds and levels powder longitudinally relative to the powder bed. 
However, the prior art of Corsmeier teaches a build platform (Fig. 2, item 130) that can rotate as well as move vertically for layer-by-layer powder bed additive manufacturing; wherein the platform moves relative to the radiation source [0026].  Corsmeier also teaches a powder delivery and recoating mechanism (Fig. 4, item 204; [0032]).  These features are designed to allow continuous powder layer addition and consolidation as the recoater does not interfere with irradiation elements, where powder recoating and consolidation each can be done in separate sections of the powder bed simultaneously [0033].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the rotating and vertically-moving build platform and the powder delivery and recoating mechanism, taught by Corsmeier, to replace the vertically-moving build platform and recoater in the apparatus taught by Graham, in view of Karp, to obtain the predictable result of a rotating powder bed relative to the irradiation elements, with the ability to recoat and consolidate powder continuously instead of requiring pauses between powder layers.

With respect to claim 17, Karp teaches the first irradiation element and the second irradiation element are disposed on at least one common irradiation element carrier, the moveable mounting system (Fig. 1, item 18).
With respect to claim 18, Graham teaches the control unit is adapted to control the energy input [0004] based on an energy input per energy beam path length of at least one energy beam or based on an energy input per beam path [0030].  
With respect to claim 19, Graham teaches the control unit is adapted to control the energy input [0062] per energy beam path length (Fig. 7, items 502, 504, 500) of the first and second energy beams dependent on the at least one parameter relating to an energy beam path length difference [0062].  Graham explains reasons for controlling a laser at lower power for a shorter path length by “laser devices 174 following scan paths 502-524 have increasingly greater power outputs to facilitate reducing excess heating of the powder on powder bed 204 and generating a melt pool characteristic such as a generally flat depth profile [0062].”
With respect to claim 20, Graham teaches the control unit can be adapted to 2adjust a defined ratio of the energy inputs per energy beam path length of the first and second energy beams emitted by the first and second irradiation elements.  The controller can use a “functional relationship algorithm” to increase beam energy relatively among the lasers as the beam travel path increases [0062].
With respect to claim 21, Graham teaches the control unit is adapted to match the energy inputs of the first and second energy beams.  In an embodiment, Graham teaches additive manufacturing system 100 includes at least two energy sources 106 having substantially the same power output (Fig. 8, item 600; [0047]).  
With respect to claim 22, Graham teaches the at least one parameter comprises a moving speed difference of at first and second energy beams of the same irradiation array along the corresponding energy beam path [0031].
With respect to claim 23, Graham teaches the control unit is adapted to control the energy input via an adjustment of at least one irradiation parameter of at least one of the first and second irradiation elements; for example, laser output power [0028].  
With respect to claim 24, Graham teaches the control unit is adapted to adjust the at least one irradiation parameter dependent on at least one motion parameter of the irradiation array, stating the control system adjusts each laser’s output based on “non-uniform laser scan speeds to generate consistency in the desired scan attributes” [0028].  
With respect to claim 25, Karp teaches the control unit is adapted to adjust the at least one irradiation parameter dependent on a pivot movement (Fig. 12, item 1118; [0055]).  Karp teaches a non-uniform energy intensity profile, or power gradient, is programmed to reduce excess heating on the powder bed in areas where the relative laser speed is slower [0055].
With respect to claim 26, Graham teaches the control unit is adapted to adjust laser output power individually for the first and second irradiation elements to dynamically alter characteristics of the melt pool depending on part geometry [0028].  
With respect to claim 27, Graham teaches the at least one irradiation parameter comprises: an energy of at least one of the first and second energy beams [0028].
With respect to claim 28, Karp teaches the irradiation array is translatory movable relative to the build plane.  Karp teaches the mounting system 18, for example in an X-Y plane, and without limitation, the laser array can be moved in a linear path or a curved path [0030].
With respect to claim 29, Karp teaches the control device is adapted to control a pivot movement of the irradiation array dependent on at least one of the first and second energy beam paths, wherein the irradiation array is pivotable about a pivot axis (Fig. 12, item 1118).  
With respect to claim 30, Karp teaches the pivot axis extends essentially perpendicular to the build plane.  While not explicitly taught, this is prima facie obvious from Figure 12, as Karp shows the scan direction along the powder bed on the X-Y plane, while the axis of rotation (Fig. 12, item 1118) is perpendicular to the powder bed plane on the Z-axis.  

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Graham (US20180250770A1), in view of Karp (US20180193955A1) and Corsmeier (US20190070663A1), as set forth above in the rejection of claim 29, further in view of Herzog (US20180326655A1).
With respect to claim 31, Karp teaches the orientation of laser array (Fig. 1, item 12) may be varied with respect an orientation of component, or the laser array can be moved in any orientation that enables additive manufacturing system to function as described [0030].
Graham, in view of Karp and Corsmeier, does not explicitly teach an incline or angle of the laser array.
However, the prior art of Herzog teaches a row of laser diodes where the irradiation array is inclinable relative to a moving direction along at least one of the first and second energy beam paths.  Herzog shows a tilted or pivoted position of the mounting device (Fig 3, item 12) in dash-dotted lines, and the mounting device may be movably supported in the axes of translation and/or rotation defined by the x, y and z axes. (Fig. 3, x, y, & z-axis rotation arrows; [0074]).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of tilting the laser array at a non-perpendicular angle to the build plane, taught by Herzog, to improve the apparatus of Graham, in view of Karp and Corsmeier, in the same way.  Herzog teaches depending to the component design combined movements including tilt could improve component strength and build quality [0074-0075].  See MPEP 2143(I)(C).

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Graham (US20180250770A1), in view of Karp (US20180193955A1) and Corsmeier (US20190070663A1).
With respect to claim 33, Graham teaches an irradiation device (Fig. 4, item 178) for an apparatus for additively manufacturing three-dimensional objects [0038], the irradiation device comprising: an irradiation array [0038], the irradiation array comprising: a first irradiation element (Fig. 
 Graham is silent on an irradiation array moveable relative to a build plane.  Graham instead teaches galvanometers coupled with each laser that is independently controlled to rotate its mirror to direct the beam path [0049].
However, the prior art of Karp teaches a laser array (Fig. 1, item 12) coupled to a mounting system (Fig. 1, item 18) moved by a controller-directed actuator system (Fig. 1, items 16, 24; [0030]).  Karp teaches the “laser array 12 is moved in a linear path, a curved path, and/or rotated.  Moreover, an orientation of laser array 12 may be varied with respect an orientation of component 14, an orientation of additive manufacturing system 10, and/or a direction of the scan [0030].”  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the actuator system and moveable mounting system, taught by Karp, in place of the galvanometer actuator system and the stationary mounting for a laser array, taught by Graham, to provide movement to the laser array in the apparatus taught by Graham.  The controller of the Graham, in view of Karp, apparatus could control the moving laser array mounting system actuator from Karp, while other programming and modeling, such as determining scan path and individual laser power outputs to build the 3-D article, would follow the very similar, but more detailed, teachings of Graham.  

Graham, in view of Karp, is silent on a carrying device configured for carrying build material arranged in the build plane, wherein the carrying device is adapted to pivotably move the build plane relative to at least one of the first and second irradiation elements.  Graham, in view of Karp, teach a recoater system that adds and levels powder longitudinally relative to the powder bed. 
However, the prior art of Corsmeier teaches a build platform (Fig. 2, item 130) that can rotate as well as move vertically for layer-by-layer powder bed additive manufacturing; wherein the platform moves relative to the radiation source [0026].  Corsmeier also teaches a powder delivery and recoating mechanism (Fig. 4, item 204; [0032]).  These features are designed to allow continuous powder layer addition and consolidation as the recoater does not interfere with irradiation elements, where powder recoating and consolidation each can be done in separate sections of the powder bed simultaneously [0033].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the rotating and vertically-moving build platform and the powder delivery and recoating mechanism, taught by Corsmeier, to replace the vertically-moving build platform and recoater in the apparatus taught by Graham, in view of Karp, to obtain the predictable result of a rotating powder bed relative to the irradiation elements, with the ability to recoat and consolidate powder continuously instead of requiring pauses between powder layers.
With respect to claim 34, Karp teaches the first irradiation element and the second irradiation element are disposed on at least one common irradiation element carrier, the moveable mounting system (Fig. 1, item 18).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742